Citation Nr: 0617224	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  05-12 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1947 to May 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Specifically, an October 2004 rating 
decision denied the veteran's claims for entitlement to 
service connection for hearing loss and tinnitus, after which 
additional evidence was received at the RO.  In a November 
2004 rating decision, the RO, considering the newly-acquired 
evidence, upheld its prior decision.  

In June 2006, a motion to advance this case on the Board's 
docket due to the veteran's advancing age was granted.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
bilateral hearing loss and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the veteran's 
tinnitus and his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in the April 2005 SOC.  

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims in letters from the RO 
dated July 10, 2004; September 8, 2004; and September 22, 
2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  

Specifically, the veteran was advised in the VCAA letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records from SSA and VA 
outpatient facilities.  The July 2004 VCAA letter informed 
the veteran that a portion of his service medical records 
were missing and indicated they were most likely destroyed in 
a fire at the National Personnel Records Center (NPRC) in 
July 1973.  The veteran was asked to complete NA Form 13055, 
Request for Information Need to Reconstruct Medical Data, so 
that the RO could attempt to obtain additional relevant 
information.
With respect to private treatment records, the July 2004 and 
September 8, 2004 VCAA letters informed the veteran that VA 
would make reasonable efforts to obtain relevant records not 
held by a Federal agency.  The July 2004 and September 22, 
2004 letters included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, and asked 
in the letters that the veteran complete this release so that 
VA could obtain these records on his behalf, or in the 
alternative he could submit these records himself.  The 
September 8, 2004 letter informed the veteran that records 
from Dr. Z. had been requested on his behalf.  Both the July 
2004 and September 8, 2004 letters further emphasized the 
veteran's responsibilities with respect to the evidentiary 
development of his claims.  The July 2004 letter specifically 
noted: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis in 
originals].  The veteran was also informed in the July 2004 
and September 8, 2004 VCAA letters that a VA examination 
would be scheduled if necessary to make a decision on his 
claims. 

Finally, the Board notes that the July 2004 and September 22, 
2004 VCAA letters specifically requested of the veteran: "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This request complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed bilateral 
hearing loss and tinnitus.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's claim of entitlement to service connection were 
denied based on element (3), connection between the veteran's 
service and the claimed disabilities.  As explained above, he 
has received proper VCAA notice as to his obligations, and 
those of VA, with respect to that crucial element.  

Because as discussed below the Board is denying the veteran's 
claims, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained 
reports of private treatment of the veteran, which will be 
discussed below.  

The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  However, as 
explained below the veteran has presented no competent 
medical evidence as to the claimed in-service acoustic 
trauma.  In the absence of competent medical evidence of an 
in-service injury or disease, physical examination of the 
veteran and referral for a medical nexus opinion is not 
necessary.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service injury.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran's complete service medical records are not 
associated with the claims folder, and as alluded to above 
there is indication from the NPRC that they were destroyed in 
a fire in July 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the Federal Circuit elaborated on the 
VA's responsibility to obtain a veteran's service medical 
records.  The Board finds, however, that there is no 
reasonable possibility that the missing records may be 
located or recovered, and thus no useful purpose would be 
served in remanding this matter for more development.  
See Hayre [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

In this case, the RO has attempted to locate the veteran's 
service medical records a number of times.  The RO submitted 
requests to the NPRC in July 2004 and September 2004, asking 
for all available military medical and dental and personnel 
records for the veteran.  The NPRC responded in October 2004 
that results were "pending [a] search of "B" files for 
SMRs."  The SMRs were not found.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So 
it is in this case.

In any event, the Board notes that most of the veteran's 
relevant SMRs, to include his entrance and separation 
audiological examinations, are already associated with the 
claims folder.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization, who 
most recently filed a Written Hearing Presentation dated 
December 6, 2005 and successfully requested that the 
veteran's claim be advanced on the docket.  The veteran 
declined the option of a personal hearing in his April 2005 
substantive appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  
See Hensley, supra.



Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the veteran now has 
bilateral hearing loss, which is evidenced by the findings in 
the March 2001 private audiological report.  Hickson element 
(1) is therefore satisfied for the bilateral hearing loss 
claim.  With respect to the veteran's claim for tinnitus, Dr. 
J.J.Z. indicated in a March 2001 letter that the veteran had 
tinnitus.  Hickson element (1) has also been met for the 
tinnitus claim.

With respect to Hickson element (2), in-service incurrence of 
disease or injury,
the veteran in essence contends that he suffered noise trauma 
in service.  

As has been explained earlier, the veteran's service medical 
records have been lost, with the exception of the entrance 
and separation examination reports, a few treatment records 
and sick call logs.  The Court has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of- the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the veteran's claims has 
been undertaken with this heightened duty in mind.

The case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  Also, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005) [the Court declined to apply 
an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease in service in these particular cases].

With respect to in-service disease, there is no medical 
evidence of hearing loss or tinnitus in service or within the 
one year presumptive period for hearing loss after service, 
and the veteran does not so contend.  Of record is the 
veteran's May 1948 separation examination, which indicates 
that audiological examination results were within normal 
limits.  Treatment records in service show the veteran 
reported stomach and throat problems, but made no complaints 
as to his ears or hearing problems.  Hearing loss, was 
initially diagnoses many decades after service, long after 
the end of the one year statutory presumptive period.  No 
medical evidence of the incurrence of disease in service 
exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from service, specifically 
during basic training at Fort Knox.  The Board wishes to make 
it clear that it does not necessarily dispute that the 
veteran may have been exposed to loud noises during his 
military service [although based on the veteran's military 
occupational specialty of food service apprentice, such 
exposure appears to have been minimal].  However, the 
evidence of record, as a whole, does not support the 
veteran's contention that he sustained injury and/or chronic 
disability thereby.  

Crucially, the separation physical examination is pertinently 
negative for ear injury, and there is no medical evidence of 
bilateral hearing loss and tinnitus until March 2001, over 
five decades after the veteran's separation from service.  
Significantly, there is no mention of ear problems by the 
veteran until he filed his initial claim of entitlement to VA 
benefits in July 2004, over 50 years after he left military 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) [a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim].  

The lack of any evidence of ear pain or ear symptoms for over 
five decades after service, and the filing of the claim for 
service connection 50 years after service, is itself evidence 
which tends to show that no injury to the ear was sustained 
in service or that an injury to the ear, if any, did not 
result in any disability.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) [noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact]; 
see also 38 C.F.R. § 3.102 [noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence]. 

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned an injury in service until 
he brought up the subject in connection with his claim for VA 
benefits approximately 50 years after his separation from 
service, the Board finds his recent statements concerning 
such an injury to be lacking probative value.  

Moreover, to the extent that the veteran now contends that he 
sustained ear injury in service, his opinion as to the onset 
of his symptomatology is entitled to no weight of probative 
value.  See the March 2005 notice of disagreement; see also 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Hickson element (2) has therefore not been met, and the 
claims fail on that basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a disease or injury, it 
follows that Hickson element (3), or medical nexus, is 
necessarily lacking also.  In fact, there is of record no 
competent medical evidence in the veteran's favor.    

To the extent that the veteran himself and his representative 
contend that a medical relationship exists between his 
current ear problems and service, their opinions are entitled 
to no weight of probative value.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].  Any such statements offered in support of the 
veteran's claims do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed bilateral hearing loss and tinnitus are not related 
to his military service.  Accordingly, Hickson element (3), 
medical nexus, has also not been satisfied, and the claims 
also fail on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  Therefore, contrary to 
the assertions of the veteran's representative, the benefit 
of the doubt rule is not for application because the evidence 
is not in relative equipoise.  The benefits sought on appeal 
are accordingly denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


